Citation Nr: 1144284	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD, diagnosed as generalized anxiety disorder.
  
3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for an anxiety disorder and for a low back disability.  In April 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

The Board notes that the RO adjudicated the matter of claimed psychiatric disability as a single claim characterized as service connection for an anxiety disorder, to include PTSD in the September 2009 supplemental SOC (SSOC).  As explained in more detail below, however, denial of the Veteran's more specified claim for service connection for PTSD is appropriate, as this claim has been developed to the extent possible and must be denied on the basis of the lack of corroborating evidence of the occurrence of an in-service stressor.  Thus, consistent with the current record, the Board has recharacterized the appeal involving psychiatric impairment as encompassing the first two matters set forth on the title page.  Moreover, because the RO's adjudication of the single claim has, essentially, encompassed consideration of the two matters identified by the Board, the Veteran is not prejudiced by the Board's action in this regard.

The Board's decision addressing the claims for service connection for PTSD and a low back disability are set forth below.  The claim for service connection for a psychiatric disability other than PTSD and the claims for service connection for bilateral feet and bilateral leg disabilities-for which the Veteran has completed the first of two actions required to place these matters in appellate status-are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  While the Veteran has been diagnosed with PTSD, there are no service records or other credible evidence that he engaged in combat with the enemy, and the record also presents no basis for VA to attempt to independently corroborate any reported stressor(s).

3.  There is no competent medical evidence that the Veteran's pre-existing low back disability was aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 30303, 3.304 (2010).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a low back disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2006 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

In an August 2009 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the August 2009 letter, and opportunity for the Veteran to respond, the September 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the claims are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims for service connection for PTSD and a low back disability is warranted.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claims for service connection for PTSD and a low back disability.  As explained below, the current record does not reflect even a prima facie claim for service connection for either disability, thus, VA is not required to have the Veteran undergo a medical examination or to obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  PTSD

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has been diagnosed with PTSD, as reflected in the VA treatment records.  This diagnosis notwithstanding, the Board finds that this claim must nonetheless fail because another essential criterion for establishing service connection for PTSD-credible evidence that any claimed in-service stressors actually occurred-has not been met.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(f)(1) (2010); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then the Veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).
 
 
On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  On these facts, however, the revision is not applicable.

The amendment indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's responses to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The VA treatment records indicate that the Veteran's PTSD is related to his combat experience in Vietnam.  However, there is no evidence that the Veteran participated in any combat during his service.  The Veteran's Form DD 214 indicates that his military occupational specialty (MOS) was cook.  The records do not indicate that the Veteran was involved in combat, and the Veteran received no medals indicative of combat service.  

Additionally, since the Veteran has not provided information concerning his experience in Vietnam, there is no evidence that the Veteran's stressor involves fear of hostile military or terrorist activity.  As such, he cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence of his claimed in-service stressor is required.

Significantly, the Veteran has not submitted any objective evidence to verify the occurrence of an in-service stressor.  While the VA treatment records reflect a diagnosis of PTSD and note that his psychiatric problems are due, at least in part, to his combat in Vietnam, there is no evidence that the Veteran participated in any combat during his service.  In an August 2009 letter, the RO specifically requested additional information in order to verify the Veteran's stressors.  However, to date, the Veteran has not provided any information concerning an alleged in-service stressor.  Thus, in September 2009 the RO issued a memorandum of a formal finding of lack of information required to verify stressors.  Moreover, the Board notes that the Veteran has not offered any evidence, other than his own unsupported assertions regarding combat experience-reflected in the VA treatment records-that verifies the occurrence of any in-service stressor.  

Pertinent to potentially verifiable in-service stressors, the Board notes that 38 C.F.R. § 3.159(c)(2)(i) provides, "In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records."  VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) (Sept. 29, 2006), states that, "at a minimum, the veteran must provide the following: a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred."  Hence, as the Veteran has not provided any information concerning an alleged stressor, RO action to independently verify an in-service stressors is not required.

As there is no credible supporting evidence that any in-service stressor(s) occurred-an  essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Hence, discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is unnecessary.

For all the foregoing reasons, the Board concludes that service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.

B.  Low Back Disability

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2010).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a low back disability must be denied. 

The evidence of record clearly establishes that the Veteran suffered a low back disability prior to service.  In January 1967, at a pre-induction examination, the Veteran noted that he suffered from recurrent back pain.  The examiner noted that the Veteran had a back strain.  At entrance, the Veteran reported a history of back problems and noted that he had back pain 5 months ago.  On examination, the examiner noted a spine disability, diagnosed as scoliosis, L2.

The service treatment records are negative for any back pain, treatment, or injury during service.  At separation, the Veteran again reported a history of back problems.  The examiner noted that the Veteran experienced low back pain, which began prior to military service.  He also noted that the Veteran's back pain remained unchanged since before service and that his low back had been asymptomatic for the past 2 and a half years.

VA treatment records reflect treatment for chronic back pain.  An April 2005 emergency treatment report noted that the Veteran complained of back pain, which he had suffered since childhood.

The Board points out that the separation examiner's opinion constitutes the only competent opinion to address in-service aggravation of the Veteran's pre-existing low back disability, and that neither the Veteran nor his representative have presented or identified any contrary, competent evidence or opinion.  

Furthermore, to the extent that the lay assertions of the Veteran and/or his representative are offered in an attempt to establish a medical finding of aggravation of the Veteran's pre-existing low back disability during service, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is not competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disability must be denied.  In reaching the determination to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran's low back disability was aggravated by service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.

Service connection for a low back disability is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83 

Regarding the claim for service connection for a psychiatric disability other than PTSD, the Veteran reported a history of nightmares, depression, and nervous trouble at entrance.  On examination, a diagnosis of mild anxiety, NOD, was rendered.  An April 1969 service treatment record reflects evaluation for a nervous condition.  The Veteran noted that his nervous condition had existed for much of his life.  At separation, the Veteran reported a history of trouble sleeping, nightmares, and nervous trouble.  On examination, psychiatric evaluation of the Veteran was normal.

The recent VA treatment records reflect a diagnosis of generalized anxiety disorder.  A February 2006 psychiatrist note states that the Veteran was experiencing anxiety prior to service and that his symptoms were exacerbated by service.  Significantly, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a psychiatric disability other than PTSD.

Thus, the Board finds that a medical opinion-based on physical examination and full consideration of the Veteran's documented history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection for a psychiatric disability other than PTSD.  See 38 U.S.C.A. §5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a VA psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a psychiatric disability other than PTSD (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain any outstanding VA treatment records.  The Veteran indicated that he has been receiving treatment for an anxiety disorder from the VA Medical Center (VAMC) in Salem, Virginia.  The claims file contains VA medical records from the Salem VAMC through May 2006.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Salem VAMC any outstanding records of treatment for a psychiatric disability, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for a psychiatric disability other than PTSD.  

As a final note, the Board points out that, in a September 2006 rating decision, the RO denied service connection for a bilateral foot disability and for a bilateral leg disability.  In September 2007, the Veteran filed a statement disagreeing with the RO's denial of the claims for service connection.  By filing a timely NOD, the Veteran has initiated appellate review on these issues; however, the RO has yet to issue a SOC with respect to the claims for service connection, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter(s) not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC with respect to the RO's September 2006 denial of service connection for bilateral knee and bilateral leg disabilities, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal of these issues.

The Veteran and his representative are reminded that, to obtain appellate review of any matter(s) not currently in appellate status; a perfected appeal must be filed

2.  The RO should obtain from the Salem VAMC any outstanding records of treatment for a psychiatric disability.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a psychiatric disability other than PTSD that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability-other than PTSD-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred or aggravated during service.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a psychiatric disability other than PTSD in light of pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


